. GaRLand, J.
This action was instituted to recover the amount of a promissory note, and of an open account for work and labor as a mechanic. As to the note there is no defence, with the exception of certain off-sets which are admitted. The only difficulty is as to the account. When this was presented to the defendant, he said he did not know whether it was correct or not, but referred both the curator, and his attorney, to one Samuel Shakspeare, who was his foreman, to adjust it. Shakspeare examined the account, stated the amount of credits to which the defendant was entitled, struck a balance, and at the foot wrote “ E. E. January 3d, 1840;” and signed his name, as an acknowledgment of the correctness of the claim. It was further proved that, at a subsequent period, the note and account were again presented to the defendant for payment, who did not deny the correctness of the demand, but again referred the attorney of the plaintiff to Shakspeare, who defendant said attended to the business for him. The agent always admitted the correctness of the account.
No counsel has appeared for the defendant in this court, nor has any ground been assigned on which the judgment ought to be reversed. It appears to us, that Shakspeare was authorized by the defendant to investigate the demand, and to certify its correctness, by which he agreed to be bound. His acknowledgment, therefore, must be held obligatory.
The plea of prescription cannot avail the defendant, as the account was acknowledged in writing by his agent.

Judgment affirmed.